*479Opinion by
Lawrence, J.
In accordance with stipulation of counsel that the items marked “A” consist of aerators in chief value of brass similar in all material respects to those the subject of Abstract 65882, the claim at 15 percent under the provision in paragraph 339 (19 U.S.C. §1001, par. 339), as modified by T.D. 51802, supplemented by Presidential proclamation (T.D. 51909), for brass household utensils, not specially provided for, or at 13% or 12% percent, depending upon the date of entry, under said paragraph, as modified by T.D. 54108, was sustained. The items marked “AA,” stipulated to consist of aerators the same as those the subject of Abstract 65882, except that they are in chief value of zinc, were held dutiable at 19 percent under the provision in said paragraph, as modified, supra, for household utensils, not specially provided for, composed of other base metal.